Citation Nr: 1753920	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a concussion.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956 and from July 1962 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2017, the Veteran withdrew his request to appear at a Board hearing before a Veterans Law Judge.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals from a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied service connection for hearing loss on the basis that the record contained no evidence of hearing loss in service and no evidence of a current hearing loss disability.  Although the Veteran was notified of the RO's decision and his appellate rights in a February 1999 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received in the following year.  

2.  The evidence received since the final February 1999 rating decision denying service connection for hearing loss includes a June 2016 VA examination report containing a diagnosis of a hearing loss disability as well as the Veteran's statements describing the onset of his hearing loss symptoms.  This additional evidence, which is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service connection for hearing loss is final.  38 U.S.C. § 7105 (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen claim of service connection for hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  

In this case, in a February 1999 rating decision, the RO denied service connection for hearing loss on the basis that the service treatment records did not show evidence of hearing loss for VA purposes during service, nor did the record contain evidence showing that the Veteran had a current hearing loss disability.  The Veteran was informed of the decision and his appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  He has not contended otherwise.  Under these circumstances, the February 1999 rating decision is final and may not be reconsidered on the same factual basis.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims such as this one, received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

After reviewing the additional evidence received since the final February 1999 rating decision, the Board concludes that new and material evidence has been received.  In that regard, the record now contains a June 2016 VA examination report revealing that the Veteran has a current bilateral hearing loss disability.  Moreover, the Veteran has submitted statements regarding the onset of his hearing loss.  Given the bases for the prior denial, this evidence relates to unestablished facts necessary to substantiate the claim and, presuming the credibility of this evidence, raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for hearing loss is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

In reaching this decision, the Board notes that additional service personnel records have been associated with the claims file since the February 1999 rating decision.  Although these service personnel records were in existence at the time of the prior final denial but were not associated with the claims file, these service personnel records are not relevant to the service connection claim as they does not relate to an in-service diagnosis or current disability.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for bilateral hearing loss is granted.  


REMAND

The Veteran contends that he was injured during an in-service explosives drill at Ft. Ord, California, sometime between 1954 and 1956.  He recalls that he was rendered unconscious, experienced amnesia, was treated at the Ft. Ord Hospital for several days.  He contends that the residuals of his injuries include hearing impairment.  Although the AOJ attempted to obtain in-patient treatment records, the search parameters did not included the complete date range provided by the Veteran.  Thus, upon remand, the AOJ should attempt to obtain any separately stored in-patent treatment records from the Ft. Ord Hospital between October 1954 and May 1956.  

As set forth above, in connection with his claim of service connection for hearing loss, the Veteran was afforded a VA examination in June 2016.  The examiner discussed the in-service audiogram reports but did not note that prior to January 1, 1967, the American Standards Association (ASA) units were used and that the audiogram reports must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The examiner also did not adequately consider the Veteran's lay statements of in-service hearing impairment symptoms.  Thus, the AOJ should obtain an addendum opinion.  

A December 2007 VA treatment referenced that the Veteran is in receipt of private treatment for hearing loss.  Accordingly, the AOJ should afford the Veteran the opportunity to identify outstanding private treatment records.  

Moreover, in the Veteran's lay statements, it appears that he contends that he sought treatment at the VA for hearing loss prior to the 1990s.  Upon remand, the Veteran should be asked to clarify the dates he sought VA treatment for hearing loss and the AOJ should attempt to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain any separately stored hospitalization records dated from October 1954 to May 1956 from the Ft. Ord, California Hospital.  

Any negative response should be associated with the claims file.  

2.  Ask the Veteran to identify any pertinent private treatment and any pertinent VA treatment prior to the 1990s.  

The identified records should be sought and any negative response should be associated with the claims file.  

3.  VA treatment records dated since June 2008 should be associated with the claims file.  

4.  Obtain an addendum opinion as to whether the Veteran's bilateral hearing loss and tinnitus are related to military service.  No additional examination is needed, unless the examiner determines otherwise.  

The examiner is requested to convert the audiogram reports from ASO to ISO-ANSI units.  

Then, following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus had their onset in service or are otherwise related to his military service or any incident therein, to include in-service noise exposure. 
 
In addressing this question, the examiner must consider the Veteran's lay statements regarding in-service hearing symptoms and his wife's statements regarding onset of symptoms.  See June 2016 VA examination report.  

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service in offering a negative rationale, as such an opinion will be considered inadequate for rating purposes.

5.  Then, after completing any additional development deemed necessary, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


